Citation Nr: 1442040	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Board remanded the Veteran's appeal to the RO with instruction to complete all necessary notification and development, request relevant medical records and the appropriate authorizations from the Veteran, schedule the Veteran for an audiological examination for bilateral hearing loss, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in January 2012.

In April 2014, the Board again remanded the Veteran's appeal to the RO with instruction to obtain any outstanding relevant treatment records, schedule the Veteran for an audiological examination for bilateral hearing loss, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in April 2014.  

The Board finds that the VA examiners performed all the tests necessary to evaluate the Veteran's bilateral hearing loss and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remands of January 2012 and April 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran manifested, at worst, Level II hearing in his right ear and Level III hearing in his left ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations for hearing loss in April 2007, January 2012, and June 2014.  The Board finds that these examinations were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2007 and June 2014 physicians also addressed and described the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

An April 2007 VA treatment test revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
40
55
38
LEFT
30
35
60
65
48

Speech recognition testing revealed a score of 88 percent in the right ear and 80 percent in the left ear. The record indicates the Veteran complained of difficulty understanding in the presence of competing noise and on the telephone.  The diagnosis was mild to moderately severe bilateral sensorineural hearing loss.

A VA examination in January 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
35
22
LEFT
10
20
50
60
35

Speech recognition testing revealed a score of 94 percent in the right ear and 92 percent in the left ear. The diagnosis was sensorineural hearing loss in the left ear in the frequency range of 500-4000 hertz.

A VA examination in June 2014 revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
30
30
21
LEFT
10
20
55
55
35

Speech recognition testing revealed a score of 92 percent in the right ear and 82 percent in the left ear.  The examination report indicates the Veteran reported difficulty understanding speech in noisy environments.  The diagnosis was bilateral sensorineural hearing loss in the frequency range of 500-4000 hertz.

A review of the audiological testing of record reveals that the disability is not severe enough to warrant a compensable rating. 

The April 2007 VA treatment report revealed a right ear speech recognition score of 88 percent and an average decibel loss of 38, which results in a numeric value of II. The Veteran's left ear speech recognition score of 80, when combined with the average decibel loss of 48, results in a numeric value of III. When those values are applied to Table VII, it is apparent that the noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

Subsequent examinations to determine if the Veteran's hearing had worsened showed that, if anything, his hearing had improved.  The January 2012 VA examination revealed a right ear speech recognition score of 94 percent and an average decibel loss of 22, which results in a numeric value of I. The Veteran's left ear speech recognition score of 92, when combined with the average decibel loss of 35, also results in a numeric value of I.  Similarly, the June 2014 VA examination revealed a right ear speech recognition score of 92 percent and an average decibel loss of 21, which results in a numeric value of I. The Veteran's left ear speech recognition score of 82, when combined with the average decibel loss of 35, results in a numeric value of III.  Both of these level sets are similarly noncompensable when applied to Table VII.

Moreover, none of the record audiological findings qualify as an exceptional pattern of hearing, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

The Veteran does not provide any evidence to support his claim for an increased rating, but states in his May 2007 Notice of Disagreement that his hearing has worsened since service.  The Board accepts this evidence as competent and credible; however, such an assertion does not conflict with the objective test results indicating that, while the Veteran's hearing has worsened since service, it has not worsened to a compensable degree.  Otherwise, the Veteran had contended before the Board that the first two testing results were stale, raising the possibility that his hearing had worsened in the intervening time.  The subsequent June 2014 VA examination has cured this potential failure to assist.  

In considering the evidence of record under the laws and regulations as set forth above, the Board therefore concludes that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran during his examinations complained of difficulty hearing in the presence of competing noise and difficulty discriminating speech on the telephone.  The rating schedule for hearing loss considers precisely these symptoms, as it rates in accordance with the combined effect of decreased auditory acuity and speech discrimination ability.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


